Citation Nr: 0721140	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  97-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylolysis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 31, 1972 to 
April 28, 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence has not been submitted to warrant reopening a claim 
of entitlement to service connection for a back condition.  

In January 2000, the veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.   

In March 2000, the Board reopened the veteran's claim and 
remanded this matter to the RO to afford due process and for 
other development.  The case was again before the Board in 
February 2005 and was again remanded for additional 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in an October 2005 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Spondylolisthesis and spondylolysis of the lumbosacral 
spine clearly and unmistakable pre-existed service and were 
not aggravated therein.




CONCLUSION OF LAW

Spondylolisthesis and spondylolysis of the lumbosacral spine 
were not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002 March 2003, July 2003 and October 2003.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements- 
addressed above-were furnished to the veteran well after the 
June 1996 rating action on appeal because the VCAA's notice 
requirements were not ensconced until years after that 
initial adverse rating.  However, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  Hence, the 
Board finds that the VA's failure in not fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield v. 
Nicholson, 20 Vet. App. 527 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly, no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The claimant had reported back pain during service.  On his 
enlistment physical examination, on March 31, 1972, no 
abnormalities of the spine were noted.  A seven day history 
of low back pain was noted on April 21, 1972.  A defect at 
L5-S1 was revealed on X-ray.  The veteran was hospitalized on 
April 24, 1972 for evaluation.  He reported that a myelogram 
performed in January 1971 and current X-rays revealed 
spondylolisthesis and spondylolysis of the lumbosacral spine.  
Physical examination revealed a limited range of motion with 
no neurologic or muscle abnormalities noted.  A medical 
determination was that the conditions existed prior to 
service and that the claimant was physically unfit for 
enlistment.  It was indicated that the back disorder was 
symptomatic to such a degree as to interfere with the 
satisfactory performance of duties.  It was likewise noted 
that his condition was not aggravated by service.  He was 
discharged from service on April 28, 1972.  

Following service, various spinal conditions have been 
documented including degenerative disc disease, 
spondylolisthesis, and arthritis.  The Board additionally 
observes that in 1998 and 1999 the veteran reported onset of 
back problems associated with police brutality in 1985.  

The veteran has argued that, although his spondylolysis and 
spondylolisthesis pre-existed service, they were permanently 
aggravated by his brief service.  The report of a VA 
examination, conducted in May 2002, shows the examiner 
answering the question: "Does the evidence show that the low 
back condition increased in severity as measured by 
impairment of earning capacity during service".  The examiner 
stated "It . . . does appear that his condition did increase 
in severity while in the military service.  Because of the 
increase in severity it was the reason why he was 
discharged".

A veteran will be considered to have been in sound condition 
upon entry into service except for defects noted during the 
entrance medical examination.  38 U.S.C.A. § 1111.  This 
presumption may only be overcome by clear and unmistakable 
(that is, obvious or manifest) evidence that demonstrates 
that an injury or disease existed prior thereto, and the 
injury or disease was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  VA bears the burden 
of proof to rebut the presumption.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Pre-existing injuries or diseases 
are considered to have been aggravated by active service 
where there is an increase in disability during service 
beyond its natural progression.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability did not increase in severity during service based 
on all of the evidence of record pertaining to the 
manifestations of the disability before, during and after 
service. 38 C.F.R. §3.306(b).  A disability has increased in 
severity where there has been a measured worsening of the 
disability during service which amounts to an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

In deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened. See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The report of the May 2002 VA examination makes it clear that 
the examining physician believed that the veteran's low back 
disability increased in severity during his initial basic 
training service.  As the Board previously noted, the 
examiner's opinion, did not provide the information needed 
for the Board to determine if the veteran's pre-existing low 
back disability was aggravated beyond the normal progression 
the disease, resulting in permanently increased disability.  
Accordingly the case was again remanded in February 2005 to 
obtain a more definitive medical opinion.  

In a supplemental report dated May 5, 2005, the examiner 
indicated that it was his opinion that it was less likely 
than not that the veteran's military service caused a 
permanent increase in the underlying pre-service conditions 
beyond the normal progression of the conditions.  Service 
medical records did not reflect a permanent aggravation of 
pre-existing low back pathology. 

The Board has carefully reviewed the record including service 
medical records together with record of treatment for back 
complaints after service.  The veteran has acknowledged that 
he had back problems prior to service, although he claimed 
that they had subsided prior to entry onto active duty.  See 
Transcript of Travel Board Hearing at page 4.  The Board 
notes the absence of any reference to actual back trauma in 
the service medical records although the veteran claims onset 
of back problems associated with jumping across a ditch while 
wearing full combat gear.  Nevertheless, the service medical 
board along with the VA examiner who conducted the May 2002 
and prepared the May 2005 supplemental report recognize that 
the veteran's spondylolisthesis and spondylolysis of the 
lumbosacral spine pre-existed service.   

The veteran claims that his preexisting back disorders were 
aggravated by recruit training.  Conversely, the veteran's 
stake in the outcome of this claim affects the credibility of 
his opinion.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding does not affect the competency of to testify, it 
may affect the credibility of testimony).  Moreover, the 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Under the circumstances, the presumption of soundness is 
rebutted by clear and unmistakable evidence that the 
veteran's disability was both preexisting and was not 
aggravated by service.  In reaching these conclusions, the 
Board relies on the veteran's acknowledgment of back 
complaints prior to service, the first back complaints 
documented in service medical records so soon after 
commencement of service, the absence of trauma documented in 
service medical records as well as the above referenced 
medical board and VA physician opinions.  In reaching the 
conclusion that evidence clearly and unmistakably 
demonstrates that the veteran's conditions were not 
aggravated in service, the Board relies upon the medical 
board report, together with the more recent VA medical 
opinions as well as the absence of contemporaneous medical 
evidence of treatment for any back complaints for an 
extended period after service.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered as a factor in determining a service connection 
claim).  In addition, the veteran has previously also 
claimed onset of his current back complaints to post service 
matters.  Accordingly, entitlement to service connection for 
the claimed back disorders is not warranted.


ORDER

Service connection for spondylolisthesis and spondylolysis of 
the lumbosacral spine is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


